DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed May 16, 2022 have been fully considered but they are not persuasive.  Applicant argues that the Dimova et al. reference fails to disclose Applicant’s claims and instead illustrates teeth shaped recesses and elevations that are along the meridian arc and do not include a transverse leg that retracts from the meridian arc as claimed.  Examiner disagrees.  It will be shown in the rejection that Applicant’s claims remain indefinite and that insofar as they are definite, Dimova et al. discloses all of the limitations.  Applicant has amended both the Specification and the claims so that what was once described as a meridian contour is now described as a meridian arc.  This change does not go toward explaining what a meridian arc is, and therefore the claims remain indefinite for at least this reason.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the transverse legs that are continuous with and angle away from the meridian arc must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:  Paragraphs [0006], [0007], [0014], [0016], [0019], [0030], [0032] and [0034] each disclose a “meridian arc”.  Examiner does not recognize this term as having a standard meaning and the Specification does not define its meaning.  This results in not knowing exactly what Applicant intends to disclose by the use of this phrase.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 12 discloses that “the transverse legs are continuous with and angle away from the meridian arc”.  This limitation is not disclosed in the Specification and the Figures do not reasonably show such a limitation.
With regard to claims 13-22, in that claims 13-22 depend either directly or indirectly form claim 12, claims 13-22 are similarly rejected.
Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 13 discloses that “a discharge side is determined between the values 0≤L≤1 and the at least one recess and the at least one elevation are formed in a range 0.3≤L≤0.7”.  The range limitations as they are currently written in the claim do not appear in the Specification.
Claims 12-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 12 discloses that “the transverse legs are continuous with and angle away from the meridian arc”.  Examiner is unable to determine how it would be possible for a transverse leg to simultaneously be continuous with and angle away from such a line, thus rendering the claim non-enabled.
With regard to claims 13-22, in that claims 13-22 each depend either directly or indirectly from claim 12, claims 13-22 are similarly rejected.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


  Claims 12, 19 and 22 each disclose the phrase “meridian contour”.  Examiner does not recognize this term as having a standard meaning and the Specification does not define its meaning, thus rendering the claims indefinite.
With regard to claims 13-22, in that claims 13-22 each depend either directly or indirectly from claim 12, claims 13-22 are similarly rejected.
Claim 12 discloses that “the transverse legs are continuous with and angle away from the meridian arc”.  It is worth discussing here that Applicant has not disclosed what a meridian arc is.  It does not appear to be M or M’ as shown in Fig. 3, as the Specification calls those lines out as meridian courses.  There does not appear to be any explanation in the Specification or callout in the Figures to allow one to determine what a meridian arc is.  Even if one were to assume that the terms meridian course and meridian arc are synonymous, it is impossible to envision how it would be possible for a transverse leg to simultaneously be continuous with and angle away from such a line, thus rendering the claim indefinite.
With regard to claims 13-22, in that claims 13-22 each depend either directly or indirectly from claim 12, claims 13-22 are similarly rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-16 and 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPAP 2015/0176422 (Dimova et al. hereinafter).
With regard to claim 12, insofar as claim 12 is definite, Dimova et al. discloses a turbocompressor (1) comprising: 
a compressor housing (2) and a compressor wheel (4) with blades (6); 
the compressor wheel (4) is rotatably mounted relative to the compressor housing (2) and is spaced apart by a head gap (7), the head gap (7) is between an exposed upper blade edges (15) of the blades (6) and a compressor wall of the compressor housing (2) facing the blade upper edges (15); 
both the upper blade edges (15) of the blades (6) and the housing wall each have at least one recess (13) and at least one elevation (14) over their respective meridian arc, the at least one recess (13) and at least one elevation (14) interact locally so that, when viewed in a meridian plane, the head gap (7) in the region of the recesses (13) and the elevations (14) determines a Z-shaped course; and
both the at least one recess (13) and at least one elevation (14), in a discharge direction, includes a transverse leg and a stop surface, the transverse legs are continuous with and angle away from the meridian arc toward the stop surface so that the transverse legs are retracted relative to the meridian arc (Fig. 2)
With regard to claim 13, insofar as claim 13 is definite, Dimova et al. discloses the turbocompressor (1) according to claim 12, further comprising a meridian length (L) of the compressor wheel (4) from its leading edge on an intake side to its trailing edge on a discharge side is determined between the values 0≤L≤1 and the at least one recess (13) and the at least one elevation (14) are formed in a range 0.3≤L≤0.7 (Fig. 2).
With regard to claim 14, insofar as claim 14 is definite, Dimova et al. discloses the turbocompressor (1) according to claim 12, wherein the housing wall and the blades (6) each have stop faces directed towards one another for a flow through the head gap (7) (Fig. 2).
With regard to claim 15, insofar as claim 15 is definite, Dimova et al. discloses the turbocompressor (1) according to claim 14 wherein the stop faces run parallel at an angle a, 0° ≤ α < ≤ 45°, with respect to a perpendicular to a tangent (T) of the meridian course of the housing wall and/or of the blade upper edges (15) of the compressor wheel (4).  Paragraph [0008] discloses that the projection shape is a trapezoid, providing the angle α and paragraph [0023] discloses that the recess and elevation are complementary, which provides parallel stop faces.
With regard to claim 16, insofar as claim 16 is definite, Dimova et al. discloses the turbocompressor (1) according to claim 12 wherein the head gap (7) has a constant head gap width, and the head gap width is determined by the distance between the blade upper edge (15) and the housing wall (paragraph [0023]).
With regard to claim 19, insofar as claim 19 is definite, Dimova et al. discloses the turbocompressor (1) according to claim 12, wherein both the upper edges (15) of the blades (6) and the housing wall each have, over their respective meridian arc, a plurality of recesses (13) and a plurality of elevations (14) which in each case interact locally such that the head gap (7) in the region of the recesses (13) and the elevations (14), as seen in the meridian plane, determine a repeating Z-shaped course (paragraphs [0006] and [0023]).
With regard to claim 20, insofar as claim 20 is definite, Dimova et al. discloses the turbocompressor (1) according to claim 12, wherein the compressor wheel (4) has blades (6), each with a different axial extent, which are arranged alternately with respect to one another in the circumferential direction and are curved in the circumferential direction (Fig. 3).
With regard to claim 21, insofar as claim 21 is definite, Dimova et al. discloses the turbocompressor (1) according to claim 20, wherein the blades (6) having a shorter axial extent are arranged as intermediate blades (6) between blades (6) having a greater axial extent, and the blades (6) having a greater axial extent cover the intermediate blades (6) in an intake-side axial plan view of the compressor wheel (4) (Fig. 3).
With regard to claim 22, insofar as claim 22 is definite, Dimova et al. discloses the turbocompressor (1) according to claim 21 wherein at least or exclusively the blades (6) having a greater axial extent include the at least one recess (13) and the at least one elevation (14) over their respective meridian arc (Fig. 3 and paragraph [0023]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimova et al.
With regard to claim 17, insofar as claim 17 is definite, Dimova et al. discloses the turbocompressor according to claim 14 wherein the head gap (7) has a first head gap width (a), in a section adjacent to a blade edge on an intake side, a second head gap width (b), in a section adjacent to the blade edge on a discharge side, and a radial head gap length (c), extending between the stop surfaces in the region of the recess (13) and the elevation (14).
Dimova et al. does not disclose where: a<c<b.  Since Applicant has not disclosed that having a<c<b solves any stated problem or is for any particular purpose above the fact that this defines relative sizes and it appears that the apparatus of Dimova et al. would perform equally well with a<c<b as claimed by Applicant, it would have been an obvious matter of design choice to modify the apparatus of Dimova et al. by utilizing the specific relative sizes as claimed for the purpose of defining the relative sizes of gap widths a, b, and c.
With regard to claim 18, insofar as claim 18 is definite, Dimova et al. discloses the turbocompressor according to claim 14 wherein the head gap (7) has a first head gap width (a), in a section adjacent to a blade edge on an intake side, a second head gap width (b), in a section adjacent to the blade edge on a discharge side, and a radial head gap length (c), extending between the stop faces in the region of the recess (13) and the elevation (14).
Dimova et al. does not disclose where: a>c>b.  Since Applicant has not disclosed that having a>c>b solves any stated problem or is for any particular purpose above the fact that this defines relative sizes and it appears that the apparatus of Dimova et al. would perform equally well with a>c>b as claimed by Applicant, it would have been an obvious matter of design choice to modify the apparatus of Dimova et al. by utilizing the specific relative sizes as claimed for the purpose of defining the relative sizes of gap widths a, b, and c.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/Primary Examiner, Art Unit 3745